Citation Nr: 0320192	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from February 1951 to November 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the above claim.


FINDING OF FACT

VA audiological examination conducted in December 2001 
revealed a Level V hearing impairment in the left ear and a 
Level II hearing impairment in the right ear pursuant to the 
criteria under the regulation for exceptional patterns of 
hearing impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, and not 
higher, for service-connected bilateral sensorineural hearing 
loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.85, 4.86, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the October 2000 rating 
decision; June 2001 Statement of the Case (SOC); and March 
2003 Supplemental Statement of the Case (SSOC).  He was 
specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in his 
case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the SOC dated in June 2001.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's available VA and 
private medical treatment records as set forth below.  There 
is no indication of relevant medical records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in July 2000 
and December 2001.  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent necessary.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Bilateral Sensorineural Hearing Loss

Disability evaluations are determined by the application of 
the VA Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date. 38 C.F.R. § 
4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Rating Schedule that addresses the ear and other sense 
organs provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2002).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2002).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

By rating action dated in November 1950, the RO granted 
entitlement to service connection for chronic perceptive 
deafness of the right ear and assigned a noncompensable 
evaluation effective as of January 13, 1950.  By rating 
action dated in Marcy 1953, the veteran was awarded an 
increased evaluation of 10 percent for his service-connected 
deafness, mixed type, effective as of December 18, 1952.  In 
May 1959, the RO reduced the disability evaluation of the 
veteran's deafness, mixed type with tinnitus, to 
noncompensable, effective as of July 25, 1959, as a result of 
an amended method of evaluation.  The noncompensable 
evaluation has remained in effect since that time.  In May 
2000, the veteran submitted a claim for entitlement to an 
increased (compensable) evaluation of his bilateral 
sensorineural hearing loss.  A separate, compensable rating 
has been awarded for tinnitus.  

The veteran was afforded a VA audiological examination in 
July 2000.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 60, 65, 60, and 60 decibels, 
respectively.  Pure tone average of the right ear was 61 
decibels.  Pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hertz were 40, 60, 60, and 65 decibels, 
respectively.  Pure tone average of the left ear was 56 
decibels.  Speech recognition was 100 percent bilaterally.  
The examiner concluded that the veteran had a moderate 
sensorineural type hearing loss at his left ear and a 
moderately severe sensorineural type hearing loss at his 
right ear.  The veteran was noted to wear binaural hearing 
aids in order to communicate adequately.

A private audiology evaluation dated in July 2001 is of 
record; however, it is inadequate for rating purposes because 
there it does not appear to comply with 38 C.F.R. § 4.85(a).  
Therefore, the veteran was re-examined by VA in December 
2001.

The VA audiological examination report dated in December 2001 
reveals that pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 45, 60, 60, and 70 decibels, 
respectively.  Pure tone average for the right ear was 59 
decibels.  Pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hertz were 65, 70, 65, and 75 decibels, 
respectively.  Pure tone average for the left ear was 69 
decibels.  Speech recognition was 92 percent bilaterally.  
The examiner concluded that the veteran had a moderately 
severe sensorineural type hearing loss bilaterally.

Under Table VI of the regulations, the veteran's right ear 
hearing level in July 2000 was II and his left ear hearing 
level was I.  Under Table VII of the regulations, a Level I 
hearing impairment in the better ear, coupled with a Level II 
hearing impairment in the poorer ear allows only for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.

Similarly, in December 2001, both the veteran's right and 
left ear hearing levels were II.  Under Table VII of the 
regulations, a Level II hearing impairment in both ears 
allows only for a noncompensable evaluation.  38 C.F.R. § 
4.85, Tables VI and VII, Diagnostic Code 6100.  As such, a 
compensable rating would not be warranted under Table VIa 
pursuant to 38 C.F.R. § 4.85.

However, although Table VIa is not for application pursuant 
to 38 C.F.R. § 4.85(c) as it was not certified that there 
were language difficulties or inconsistent speech audiometry 
scores that made the use of both puretone average and speech 
discrimination inappropriate, application of Table VIa could 
be applied for the results of the both the aforestated VA 
examinations, as the veteran's pure tone threshold was 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz).

In July 2000, the veteran's pure tone threshold was 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) in the right ear.  
However, as the right ear hearing under this table would be 
Level IV and the left ear hearing would remain at Level I, a 
noncompensable evaluation would be warranted.  38 C.F.R. § 
4.85, Tables VIa and VII, Diagnostic Code 6100 (2002).

In December 2001, the veteran's pure tone threshold was 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) in the left ear.  As the 
left ear hearing under this table would be Level V and the 
right ear hearing would remain at Level II, a 10 percent 
disability evaluation would be appropriate.  38 C.F.R. § 
4.85, Tables VIa and VII, Diagnostic Code 6100 (2002).

The Board notes that application of Table VIa in other 
instances would not be appropriate as the veteran's puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2002).

Nevertheless, the Board finds that a 10 percent disability 
evaluation for the veteran's bilateral sensorineural hearing 
loss is warranted under the provisions of 38 C.F.R. § 4.86 
which provide for exceptional patterns of hearing impairment 
as noted above.  38 C.F.R. § 4.85, 4.86, Tables VI, VIa, and 
VII, Diagnostic Code 6100.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the March 2003 SSOC.  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
bilateral sensorineural hearing loss.  There is no evidence 
in the claims file to suggest that marked interference with 
employment is the result of the service-connected bilateral 
sensorineural hearing loss.  The veteran reported in 
September 2001 that he was not selling as many homes or 
receiving as much commission because of his hearing loss; 
regardless, it appears that he is still employed.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria, and the 
veteran's symptomatology does not show symptoms of the 
severity and persistence to warrant a disability evaluation 
greater than 10 percent.





ORDER

Entitlement to a disability evaluation of 10 percent, and not 
higher, for service-connected bilateral sensorineural hearing 
loss is granted, subject to the applicable criteria governing 
the payment of monetary benefits.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

